Exhibit 10.1

EXECUTION VERSION

TRONOX LIMITED

One Stamford Plaza

263 Tresser Blvd., Suite 1100

Stamford, CT 06901

February 9, 2013

Mr. Daniel Greenwell

c/o Tronox Limited

263 Tresser Blvd., Suite 1100

Stamford, CT 06901

 

  Re: Separation Letter Agreement

Dear Mr. Greenwell:

This letter agreement (this “Letter Agreement”) will confirm our understanding
with regard to your termination of employment with Tronox Limited, together with
its affiliates and subsidiaries (the “Company”).

1. Separation. Your last day of work with the Company and your employment
termination date will be (a) March 31, 2013 or (b) such earlier date as may be
mutually agreed upon in writing by you and the Company (the “Separation Date”).
You will resign all of your positions at the Company and its affiliates (and as
a fiduciary of any benefit plan of the Company and its affiliates) as of the
Separation Date, and you will execute such additional documents as reasonably
requested by the Company to evidence the foregoing. The Separation Date will be
the termination date of your employment for purposes of active participation in
and coverage under all benefit plans and programs sponsored by or through the
Company. For the avoidance of doubt, your termination of employment from the
Company hereunder shall be treated as a voluntary resignation for all purposes,
including, without limitation, the Employment Agreement by and between you and
the Company entered into to be effective as of January 2, 2012 (the “Employment
Agreement”). Until the Separation Date, subject to the last sentence of this
paragraph, you will continue to serve the Company in the role of Chief Financial
Officer and execute all the required duties of that office through the
Separation Date, including without limitation the completion of the closing of
year-end financial statements, execution of all required filings and reports,
attendance and participation in committee and board of director meetings,
attendance and participation in earnings calls and financial presentations and
assisting the Company in the completion of ongoing financing activities. The
Company further acknowledges that you are scheduled for, and will be on,
vacation beginning March 22, 2013 and through and including March 29, 2013.

 

2. Severance Benefits.

(a) Cash Severance. In consideration for your execution of a general release of
claims as provided in paragraph 5 hereof, unless you are terminated for Cause
(as defined below) prior to the Separation Date, you will receive an aggregate
amount equal to one million three hundred thirty eight thousand seven hundred
fifty dollars ($1,338,750.00) payable not later than



--------------------------------------------------------------------------------

thirty (30) days following the Separation Date. Notwithstanding the foregoing,
payment of such cash severance will commence following your execution of the
general release of claims as provided in paragraph 5 hereof and the expiration
of any applicable revocation period thereunder. For the avoidance of doubt, if
your employment shall terminate prior to the Separation Date on account of your
death or Disability (as defined in the Employment Agreement) or by any action by
the Company, (i) you or your estate, as the case may be, shall remain entitled
to the benefits of this Agreement as if your employment terminated on the
Separation Date; provided that you (or in the case of your death or incapacity,
your estate or legal representative) executes and returns the general release of
claims as provided in paragraph 5 hereof, and (ii) in the case of death or
Disability, nothing herein shall be deemed to be a waiver by you (or your estate
or designated beneficiary) of any right to any life insurance and/or disability
insurance.

(b) COBRA Coverage. In consideration for your execution of a general release of
claims as provided in paragraph 5 hereof, unless you are terminated for Cause
(as defined below) prior to the Separation Date, subject to your timely election
of continuation coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), the Company shall provide you, and your
dependants, with continued health benefits through September 30, 2014 at the
Company’s expense, provided that you are eligible and remain eligible for COBRA
coverage; and provided, further, that in the event that you obtain other
employment that offers group health benefits, such continuation of coverage by
the Company shall immediately cease. Following September 30, 2014, you may
thereafter continue to receive COBRA coverage (to the extent permitted under
applicable law and the applicable plan) for the remainder of the applicable
COBRA coverage period, subject to your payment of the full COBRA premiums
required for such coverage.

Payments and benefits provided in paragraphs 2(a) and 2(b) hereof shall be in
lieu of any termination or severance payments or benefits for which you may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

(c) Accrued Obligations. In addition, within thirty (30) days following the
Separation Date, you will be paid for any accrued, unused vacation days, any
accrued but unpaid base salary (which will cover the pay period ending on the
Separation Date), any unreimbursed business expenses entitled to reimbursement
in accordance with Company policies, your annual bonus for 2012 (payable in
2013, but in no event later than such bonuses are paid to other senior
executives of the Company), and any other accrued and vested benefits to which
you are legally entitled under the employee benefit plans of the Company. You
are entitled to these accrued obligations regardless of whether you sign this
Agreement or the general release of claims contemplated by paragraph 5 hereof.

(d) Cause Definition. For purposes of this Agreement, “Cause” shall have the
meaning ascribed thereto in the Employment Agreement; provided that,
notwithstanding anything set forth in such definition to the contrary, you shall
not be terminated for “Cause” unless (I) written notice stating the basis for
the termination is provided to you and (II) as to clauses (ii) or (iv) of such
definition, you are given five (5) days to cure the neglect or conduct that is
the basis of such claim, to the extent curable.

 

2



--------------------------------------------------------------------------------

(e) Fees. In the event the Company terminates you for Cause and withholds any
payments due to you pursuant to this Agreement, and you seek recovery of such
amounts and prevail, in addition to the benefits you recover in such action, you
shall also be entitled to recover all reasonable attorneys’ fees and costs of
bringing and pursuing such action.

3. Incentive Equity Treatment. You and the Company acknowledge and agree that
you have previously been granted equity awards by the Company in accordance
with, and subject to, the terms of certain equity award agreements and equity
incentive plans. As of the Separation Date, all outstanding vested equity awards
will remain outstanding in accordance with the terms and conditions of the
applicable award agreement and equity plan under which such awards were granted,
including, without limitation, any post-termination exercise period applicable
thereto. Notwithstanding anything to the contrary in this Letter Agreement or
any other applicable agreement or plan, you and the Company acknowledge and
agree that 25,208 restricted shares and 11,167 options (with such number of
shares subject to adjustment as provided in Section 4.3 of the Tronox Limited
Management Equity Incentive Plan) to purchase shares shall immediately vest on
the Separation Date and all remaining unvested awards will be immediately
forfeited and cancelled as of the Separation Date without any consideration
being paid therefor and otherwise without any further action of the Company
whatsoever; provided that if you should die or incur a Disability (as defined in
the Employment Agreement) prior to the Separation Date, your outstanding
restricted shares and options shall fully vest upon such termination date and
you shall be entitled to the post-termination exercise period for such a
termination. You shall also remain entitled to any dividends payable on your
restricted shares (including the unvested shares for dividends payable prior to
the Separation Date) and freely tradeable shares for the vested restricted
shares shall be delivered to you immediately following the Separation Date.

4. No Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Letter Agreement or as otherwise required by applicable law,
you will not receive any additional compensation, severance or other benefits of
any kind following the Separation Date.

5. Release. Any and all amounts payable and benefits or additional rights
contemplated by paragraphs 2(a) and 2(b) hereof will only be payable if you
deliver to the Company and do not revoke a general release of claims in favor of
the Company in the form attached on Exhibit A hereto. Such release must be
executed and delivered (and no longer subject to revocation, if applicable) by
you within thirty (30) days following the Separation Date.

6. No Mitigation/No Offset. You shall be under no obligation to seek other
employment following the Separation Date and there shall be no offset against
amounts, entitlements or benefits due to you hereunder on account of any
remuneration or benefits provided by any subsequent employment you may obtain,
except as otherwise provided in paragraph 2(b) above. The Company’s obligations
to make any payment pursuant to, and otherwise to perform its obligations under,
this Letter Agreement shall not be affected by any offset, counterclaim or other
right that the Company or the Company Affiliate (as defined in the Employment
Agreement) may have against you for any reason.

 

3



--------------------------------------------------------------------------------

7. Restrictive Covenants; Survival. The Company and you hereby (a) reaffirm the
Company’s and your mutual rights and obligations under Section 7 (entitled
Confidentiality, Non-Disclosure and Non-Competition Agreement) and Section 8
(entitled Mutual Non-Disparagement) of the Employment Agreement, and
(b) understand, acknowledge and agree that such rights and obligations will
survive your termination of employment with the Company and remain in full force
and effect in accordance with all of the terms and conditions thereof. Prior to
the Separation Date, to the extent feasible, the Company shall provide you with
a reasonable opportunity prior to release to review and comment on any formal
public statements or press releases made by the Company relating to your
termination of employment with the Company and shall consider such comments in
good faith, and such statements and releases shall state in form and substance
that you are resigning for personal and family reasons. Except to the extent
consistent with the preceding sentence, you acknowledge and agree that you shall
not make any public statements regarding your termination of employment with the
Company and shall remain subject to the provisions of Section 8 of the
Employment Agreement. In addition, Sections 10(j), 11, 12, 15, and 24 of the
Employment Agreement are incorporated in full into this Agreement with full
force and effect, provided that any reference to “the Executive” shall be deemed
to be a reference to you and any reference to “this Agreement” shall be deemed
to be a reference to this Letter Agreement.

8. Governing Law. This Letter Agreement will be governed by, and construed under
and in accordance with, the internal laws of the State of New York, without
regard to the choice of law rules thereof.

9. Tax Matters. The Company may withhold from any and all amounts payable under
this Letter Agreement such federal, state, or local taxes as may be required to
be withheld pursuant to any applicable law or regulation. The intent of the
parties is that payments and benefits contemplated under this Letter Agreement
either comply with, or be exempt from, the requirements of Code Section 409A (as
defined in Section 24(a) of the Employment Agreement). To the extent that the
payments and benefits contemplated by this Letter Agreement are not exempt from
the requirements of Code Section 409A, this Letter Agreement is intended to
comply with the requirements of Code Section 409A to the maximum extent
possible, and shall be limited, construed and interpreted in accordance with
such intent. You and the Company hereby agree that your termination of
employment on the Separation Date will constitute a “separation from service”
within the meaning of Code Section 409A.

10. Entire Agreement. Except as otherwise expressly provided herein, this Letter
Agreement and the exhibit attached hereto constitute the entire agreement
between you and the Company with respect to the subject matter hereof and
supersede any and all prior agreements or understandings between you and the
Company with respect to the subject matter hereof, whether written or oral
(including, without limitation, the Employment Agreement, any award agreements
that you may have entered with the Company and any equity plans under which such
awards were granted). This Letter Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, and their respective heirs,
successors and assigns, provided that you may not assign your rights or
obligations hereunder (except as otherwise contemplated in Section 15 of the
Employment Agreement in the event of your death). This Letter Agreement may be
amended or modified only by a written instrument executed by you and the
Company.

 

4



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

If this Letter Agreement accurately reflects your understanding as to the terms
and conditions of your termination of employment with the Company, please sign
and date one copy of this Letter Agreement in the space provided below and
return the same to me for the Company’s records.

On behalf of the Company, I wish you the best of luck in your future endeavors.

 

Very truly yours, TRONOX LIMITED By:   /s/ Michael J. Foster   Name:   Michael
J. Foster   Title:   Senior Vice President, General Counsel and Secretary

The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of my termination of employment with the Company, and I
hereby confirm my agreement to the same.

 

Dated: February 9, 2013       /s/ Daniel Greenwell       Daniel Greenwell

Separation Letter Agreement Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

I, Daniel Greenwell (“Executive”), in consideration of and subject to the
performance by Tronox LLC (together with its parent companies and subsidiaries,
the “Company”), of its obligations under paragraphs 2(a), 2(b) and 3 of the
Separation Letter Agreement by and between Executive and the Company dated as of
February 9, 2013 (the “Agreement”), do hereby release and forever discharge as
of the date hereof the Company and its respective affiliates and subsidiaries
and all present, former and future directors, officers, agents, representatives,
employees, successors and assigns of the Company and/or its respective
affiliates and subsidiaries and direct or indirect owners (collectively, the
“Released Parties”) to the extent provided herein (this “General Release”). The
Released Parties are intended third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder. Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.

1. Executive understands that, other than the accrued obligations set forth in
paragraph 2(c) of the Agreement (“Accrued Benefits”), the payments or benefits
paid or granted to Executive under paragraphs 2(a) and 2(b) of the Agreement
represent, in part, consideration for signing this General Release and are not
salary, wages or benefits to which Executive was already entitled. Executive
understands and agrees that Executive will not receive the payments and benefits
specified in paragraphs 2(a) and 2(b) of the Agreement, other than the Accrued
Benefits, unless Executive executes this General Release and does not revoke
this General Release within the time period permitted hereafter or breach this
General Release. Such payments and benefits will not be considered compensation
for purposes of any employee benefit plan, program, policy or arrangement
maintained or hereafter established by the Company or its affiliates.

2. Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Agreement, Executive knowingly and voluntarily (for himself, Executive’s
heirs, executors, administrators and assigns) releases and forever discharges
the Company and the other Released Parties from any and all claims, suits,
controversies, actions, causes of action, cross-claims, counter-claims, demands,
debts, compensatory damages, liquidated damages, punitive or exemplary damages,
other damages, claims for costs and attorneys’ fees, or liabilities of any
nature whatsoever in law and in equity, both past and present (through the date
that this General Release becomes effective and enforceable) and whether known
or unknown, suspected, or claimed against the Company and/or any of the Released
Parties which Executive, Executive’s spouse, or any of Executive’s heirs,
executors, administrators or assigns, ever had, now have, or hereafter may have,
by reason of any matter, cause, or thing whatsoever, from the beginning of
Executive’s initial dealings with the Company to the date of this General
Release, and particularly, but without limitation of the foregoing general
terms, any claims arising from or relating in any way to Executive’s employment
relationship with Company, the terms and conditions of that employment
relationship, and the termination of that employment relationship (including,
but not limited to, any allegation, claim or violation, arising under: Title VII
of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the
Age Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the

 

A-1



--------------------------------------------------------------------------------

Equal Pay Act of 1963, as amended; the Americans with Disabilities Act of 1990;
the Family and Medical Leave Act of 1993; the Worker Adjustment Retraining and
Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”). Executive understands and intends that this
General Release constitutes a general release of all claims and that no
reference herein to a specific form of claim, statute or type of relief is
intended to limit the scope of this General Release.

3. Executive represents that Executive has made no assignment or transfer of any
right, claim, demand, cause of action, or other matter covered by paragraph 2
above.

4. Executive agrees that this General Release does not waive or release any
rights or claims that Executive may have under the Age Discrimination in
Employment Act of 1967 which arise after the date Executive executes this
General Release. Executive acknowledges and agrees that Executive’s separation
from employment with the Company in compliance with the terms of the Agreement
shall not serve as the basis for any claim or action (including, without
limitation, any claim under the Age Discrimination in Employment Act of 1967).

5. Executive hereby waives all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, and any form
of injunctive relief. Notwithstanding the foregoing, Executive acknowledges that
Executive is not waiving and is not being required to waive any right that
cannot be waived under law, including the right to file an administrative charge
or participate in an administrative investigation or proceeding; provided,
however, that Executive disclaims and waives any right to share or participate
in any monetary award resulting from the prosecution of such charge or
investigation or proceeding.

6. In signing this General Release, Executive acknowledges and intends that it
shall be effective as a bar to each and every one of the claims released
hereunder. Each party expressly consents that this General Release shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state or local statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
claims), if any, as well as those relating to any other claims hereinabove
mentioned or implied. Executive acknowledges and agrees that this waiver is an
essential and material term of this General Release and that without such waiver
the Company would not have agreed to the terms of the Agreement. Executive
further agrees that in the event that Executive should bring a Claim seeking
damages against the Company, or in the event that Executive should seek to
recover against the Company in any Claim brought by a governmental agency on
Executive’s behalf, this General Release shall serve as a complete defense to
such Claims to the maximum extent permitted by law. Executive further agrees
that Executive is not aware of any pending claim, or of any facts that could
give rise to a claim, of the type described in paragraph 2 as of the execution
of this General Release.

 

A-2



--------------------------------------------------------------------------------

7. Executive agrees that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or Executive of any
improper or unlawful conduct.

8. Executive agrees that Executive will forfeit all amounts payable by the
Company pursuant to the Agreement if Executive challenges the validity of this
General Release. Executive also agrees that if Executive violates this General
Release by suing the Company or the other Released Parties with respect to
claims released by Executive hereunder, Executive will pay all costs and
expenses of defending against the suit incurred by the Released Parties,
including reasonable attorneys’ fees, and return all payments received by
Executive pursuant to the Agreement on or after the termination of Executive’s
employment.

9. Executive agrees that this General Release and the Agreement are confidential
and agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to Executive’s immediate family and any tax,
legal or other counsel that Executive has consulted regarding the meaning or
effect hereof or as required by law, and Executive will instruct each of the
foregoing not to disclose the same to anyone.

10. Any non-disclosure provision in this General Release does not prohibit or
restrict Executive (or Executive’s attorney) from responding to any inquiry
about this General Release or its underlying facts and circumstances by the
Securities and Exchange Commission (SEC), the Financial Industry Regulatory
Authority (FINRA), or any other self-regulatory organization or governmental
entity.

11. Executive represents that Executive is not aware of any Claim by Executive,
and Executive acknowledges that Executive may hereafter discover Claims or facts
in addition to or different than those which Executive now knows or believes to
exist with respect to the subject matter of the release set forth in paragraph 2
above and which, if known or suspected at the time of entering into this General
Release, may have materially affected this General Release and Executive’s
decision to enter into it.

12. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

13. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. This General
Release constitutes the complete and entire agreement and understanding among
the parties, and supersedes any and all prior or contemporaneous agreements,
commitments, understandings or arrangements, whether written or oral, between or
among any of the parties, in each case concerning the subject matter hereof.

 

A-3



--------------------------------------------------------------------------------

14. BY SIGNING THIS GENERAL RELEASE, EXECUTIVE REPRESENTS AND AGREES THAT:

 

  A. EXECUTIVE HAS READ IT CAREFULLY;

 

  B. EXECUTIVE UNDERSTANDS ALL OF ITS TERMS AND KNOWS THAT EXECUTIVE IS GIVING
UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED, THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH
DISABILITIES ACT OF 1990, AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED;

 

  C. EXECUTIVE VOLUNTARILY CONSENTS TO EVERYTHING IN IT;

 

  D. EXECUTIVE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT
AND EXECUTIVE HAS DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, EXECUTIVE
HAS CHOSEN NOT TO DO SO OF EXECUTIVE’S OWN VOLITION;

 

  E. EXECUTIVE HAS HAD AT LEAST 21 DAYS FROM THE DATE OF EXECUTIVE’S RECEIPT OF
THIS RELEASE TO CONSIDER IT AND THE CHANGES MADE SINCE EXECUTIVE’S RECEIPT OF
THIS RELEASE ARE NOT MATERIAL OR WERE MADE AT EXECUTIVE’S REQUEST AND WILL NOT
RESTART THE REQUIRED 21-DAY PERIOD;

 

  F. EXECUTIVE UNDERSTANDS THAT EXECUTIVE HAS SEVEN (7) DAYS AFTER THE EXECUTION
OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

  G. EXECUTIVE HAS SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND
WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE EXECUTIVE WITH RESPECT TO IT;
AND

 

  H. EXECUTIVE AGREES THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE
AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED
BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY EXECUTIVE.

 

SIGNED:         DATE:       Daniel Greenwell      

 

A-4